ORDER DENYING PETITION
The Petition for Writ of Habeas Corpus is hereby denied as procedurally barred. A petition for extraordinary relief is not a second appeal and cannot be used to litigate or relitigate issues which were or could have been raised on direct appeal or in prior postconviction proceedings. See Breedlove v. Singletary, 595 So.2d 8, 10 (Fla.1992); Mills v. Dugger, 574 So.2d 63, 65 (Fla.1990). The Petitioner is further advised that the continued filing of procedurally barred petitions could ultimately result in sanctions.
WELLS, C.J., and SHAW, HARDING, LEWIS and QUINCE, JJ., concur.